— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Corso, J.), rendered October 17, 1980, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant concedes that he stabbed the decedent to death. He was indicted for murder in the second degree. The trial evidence presented questions as to whether the defendant had killed the decedent while acting under an extreme emotional disturbance, and whether the defendant was not criminally responsible for his conduct pursuant to Penal Law § 30.05 because of a mental disease or defect. A review of the trial evidence reveals conflicting expert opinions as to the *749defendant’s mental capacity at the time of the incident, and thus questions of fact and credibility were presented for the jury to decide. Viewing this trial evidence in a light most favorable to the People, the defendant’s mental capacity to commit the crime was proven beyond a reasonable doubt.
The defendant also contends that his competency to stand trial was not established by a preponderance of the evidence presented at his CPL article 730 pretrial competency hearing. The evidence presented at that hearing also presented questions of credibility for the Hearing Judge (Doyle, J.). From our review of that evidence, we conclude that the defendant’s competency to stand trial was established by a preponderance of the hearing evidence. We have considered the defendant’s other contentions and find them to be without merit. Gibbons, J. P., Fiber, Kunzeman and Kooper, JJ., concur.